Exhibit 10.06
EXECUTIVE TRANSITION AND RELEASE AGREEMENT
     This Executive Transition and Release Agreement (this “Agreement”) is
entered into between Michael J. Fister (“Executive”) and Cadence Design Systems,
Inc., a Delaware corporation (“Cadence” or the “Company”).
     1. TRANSITION COMMENCEMENT DATE. As of October 15, 2008 (the “Transition
Commencement Date”), Executive will no longer hold the position of President and
Chief Executive Officer (“CEO”) and will be relieved of all of Executive’s
authority and responsibilities in those positions. Executive will be paid
(a) any earned but unpaid base salary for his services as CEO prior to the
Transition Commencement Date and any outstanding expense reimbursements
submitted and approved pursuant to Section 3.1 of Executive’s Employment
Agreement with the Company effective May 12, 2004 and amended thereafter from
time to time (the “Employment Agreement”); and (b) other unpaid vested amounts
or benefits under the compensation, incentive and benefit plans of the Company
in which Executive participates, in each case under this clause (b) as of the
Transition Commencement Date. The payment of the foregoing amounts shall be made
to Executive by not later than the next regular payroll date following the
Transition Commencement Date. As of the first day of the month following the
Transition Commencement Date, Executive will no longer participate in Cadence’s
medical, dental, and vision insurance plans (unless Executive elects to continue
coverage pursuant to COBRA), and will not be eligible for a bonus for any
services rendered after that date.
     2. TRANSITION PERIOD. The period from the Transition Commencement Date to
the date when Executive’s employment with Cadence pursuant to this Agreement
terminates (the “Transition Termination Date”) is called the “Transition Period”
in this Agreement. Executive’s Transition Termination Date will be the earliest
to occur of:
     a. the date on which Executive provides Cadence with his written
resignation from his employment with Cadence pursuant to this Agreement;
     b. the date on which Cadence terminates Executive’s employment due to a
material breach by Executive of his duties or obligations under paragraph 3(b),
3(c) or 3(e) of this Agreement, after written notice delivered to Executive
identifying such breach and his failure to cure such breach, if curable, within
thirty (30) days following delivery of such notice; or
     c. one year from the Transition Commencement Date.
     3. DUTIES AND OBLIGATIONS DURING THE TRANSITION PERIOD AND AFTERWARDS.
     a. During the Transition Period, Executive will assume the position of
Consultant. In this position, Executive will render those services requested by
Cadence’s Board of Directors or Chief Executive Officer on an as-needed basis.
Executive’s time rendering those services is not expected to exceed twenty
(20) hours per month. Executive shall not be required to perform those services
on the Company’s premises and shall instead be permitted to perform those
services at a location determined by Executive. Except as otherwise provided in
paragraph 3(b)

 



--------------------------------------------------------------------------------



 



of this Agreement, Executive’s obligations hereunder will not preclude Executive
from accepting and holding full-time employment elsewhere. Neither party expects
that Executive will resume employment with Cadence in the future at a level that
exceeds the level set forth in this Section 3(a) and it is the parties’ intent
that Executive will have experienced a “separation from service” as defined
under Section 409A of the Code as of the Transition Commencement Date.
     b. As President and Chief Executive Officer and Director of Cadence, as
well as other positions Executive may have held with Cadence, Executive has
obtained extensive and valuable knowledge and information concerning Cadence’s
business (including confidential information relating to Cadence and its
operations, intellectual property, assets, contracts, customers, personnel,
plans, marketing plans, research and development plans and prospects). Executive
acknowledges and agrees that it would be virtually impossible for Executive to
work as an employee, consultant or advisor in any business in which Cadence
engages on the Transition Commencement Date, including the electronic design
automation (“EDA”) industry, without inevitably disclosing confidential and
proprietary information belonging to Cadence. Accordingly, during the Transition
Period, Executive will not, directly or indirectly, provide services, whether as
an employee, consultant, independent contractor, agent, sole proprietor,
partner, joint venturer, corporate officer or director, on behalf of any
corporation, limited liability company, partnership, or other entity or person
or successor thereto that (i) is engaged in any business in which Cadence or any
of its affiliates is engaged on the Transition Commencement Date or has been
engaged at any time during the 12-month period immediately preceding the
Transition Commencement Date, whether in the EDA industry or otherwise, anywhere
in the world (a “Cadence Business”), or (ii) produces, markets, distributes or
sells any products, directly or indirectly through intermediaries, that are
competitive with Cadence or any of its affiliates. As used in this paragraph,
the term “EDA industry” means the research, design or development of electronic
design automation software, electronic design verification, emulation hardware
and related products, such products containing hardware, software and both
hardware and/or software products, designs or solutions for, and all
intellectual property embodied in the foregoing, or in commercial electronic
design and/or maintenance services, such services including all intellectual
property embodied in the foregoing. If Executive receives an offer of employment
or consulting from any person or entity that engages in whole or in part in a
Cadence Business during the Transition Period, then Executive must first obtain
written approval from Cadence’s then Chairperson of the Board before accepting
said offer.
     c. During the Transition Period, Executive will be prohibited, to the
fullest extent allowed by applicable law, and except with the written advance
approval of Cadence’s CEO (or his successor(s)), from voluntarily or
involuntarily, for any reason whatsoever, directly or indirectly, individually
or on behalf of persons or entities not now parties to this Agreement: (i)
encouraging, inducing, attempting to induce, recruiting, attempting to recruit,
soliciting or attempting to solicit or participating in any way in hiring or
retaining for employment, contractor or consulting opportunities anyone who is
employed at that time, or was employed during the previous one year, by Cadence
or any Cadence affiliate; (ii) interfering or attempting to interfere with the
relationship or prospective relationship of Cadence or any Cadence affiliate
with any former, present or future client, customer, joint venture partner, or
financial backer of Cadence or any Cadence affiliate; or (iii) soliciting,
diverting or accepting business, in any line or area of business engaged in by
Cadence or any Cadence affiliate, from any former or present client, customer or
joint venture partner of Cadence or any Cadence affiliate (other than on behalf
of

2



--------------------------------------------------------------------------------



 



Cadence). The restrictions contained in subparagraph (i) of this paragraph 3(c)
shall also be in effect for a period of one year following the Transition
Termination Date. This paragraph 3(c) does not alter any of the obligations the
Executive may have under the Employee Proprietary Information and Inventions
Agreement, dated as of May 12, 2004.
     d. Executive will fully cooperate with Cadence in all matters relating to
his employment, including the winding up of work performed in Executive’s prior
position and the orderly transition of such work to other Cadence employees.
     e. Executive will not make any statement, written or oral, that disparages
Cadence or any of its affiliates, or any of Cadence’s or its affiliates’
products, services, policies, business practices, employees, executives,
officers or directors, past, present or future. Similarly, Cadence agrees to
instruct its executive officers and members of the Board of Directors not to
make any statement, written or oral, that disparages Executive. The restrictions
described in this paragraph shall not apply to any truthful statements made in
response to a subpoena or other compulsory legal process.
     f. Notwithstanding paragraph 9 hereof, the parties agree that damages would
be an inadequate remedy for Cadence in the event of a breach or threatened
breach by Executive of paragraph 3( b) or 3(c), or for Cadence or Executive in
the event of a breach or threatened breach of paragraph 3(e). In the event of
any such breach or threatened breach, the non-breaching party may, either with
or without pursuing any potential damage remedies, obtain from a court of
competent .jurisdiction, and enforce, an injunction prohibiting the other party
from violating this Agreement and requiring the other party to comply with the
terms of this Agreement.
     4. TRANSITION COMPENSATION AND BENEFITS. In consideration for Executive’s
execution and delivery of an effective release of claims as set forth in this
Agreement and as compensation for Executive’s services during the Transition
Period, Cadence will provide the following payments and benefits to Executive
(to which Executive would not otherwise be entitled), after Executive has
returned to the Company all hard and soft copies of records, documents,
materials and files relating to confidential, proprietary or sensitive company
information in his possession or control during his period of employment as CEO,
as well as all other Company-owned property then in his possession, except to
the extent retained pursuant to Section 7 of the Employment Agreement:
     a. provided that Executive does not resign from employment with Cadence
under this Agreement and Cadence does not terminate Executive’s employment with
Cadence due to a breach by Executive of Executive’s duties under this Agreement,
a monthly salary commencing on the first pay date following the date that is six
months after the Transition Commencement Date of $4,000 less applicable tax
withholdings and deductions, payable for a period of six months. in accordance
with Cadence’s regular payroll schedule;
     b. all of the unvested equity compensation awards (including stock options,
restricted stock and restricted stock units) that are not performance-based
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”), that are outstanding and held by Executive on the
Transition Commencement Date and that would have vested over the twenty-four
(24) months following the date of termination had Executive

3



--------------------------------------------------------------------------------



 



continued to serve as CEO under his Employment Agreement during that period
shall immediately vest and become exercisable in full on the Effective Date of
this Agreement, and there shall be no further vesting of those equity
compensation awards during or after the Transition Period except as otherwise
provided by paragraph 6 hereof. Provided Executive continues in employment under
this Agreement through the end of the applicable performance period, unvested
equity compensation awards that are performance-based within the meaning of
Section 162(m) of the Code and that are outstanding and held by Executive on the
Transition Commencement Date shall continue to vest through the end of the
applicable performance period, but only to the extent justified by the
satisfaction of the performance goals prescribed for such equity awards. Upon
the conclusion of the performance period, such awards shall immediately vest to
the extent they would have vested over the twenty-four (24) months following the
date of termination had Executive continued to serve as an executive of the
Company pursuant to his Employment Agreement, and there shall be no further
vesting of such awards during or after the Transition Period except as otherwise
provided by paragraph 6 hereof. Any acceleration pursuant to this paragraph 4(b)
will have no effect on any other provisions of the stock awards;
     c. Executive’s employment pursuant to this Agreement shall be considered a
continuation of employee status and continuous service for all purposes under,
but only under, any equity compensation awards previously granted to Executive
by the Company and outstanding on the Transition Commencement Date; and
     d. if Executive elects to continue coverage under Cadence’s medical,
dental, and vision insurance plans pursuant to COBRA following the Transition
Commencement Date, Cadence will pay the COBRA premiums for Executive and his
qualified beneficiaries during the Transition Period.
     Except as so provided or as otherwise set forth in paragraph 6 hereof,
Executive will receive no other compensation or benefits from Cadence in
consideration of Executive’s services during the Transition Period.
     5. TERMINATION PAYMENTS AND BENEFITS; REFUND OF PAYMENTS.
     a. Provided that Executive does not resign from employment with Cadence
under this Agreement and Cadence does not terminate Executive’s employment with
Cadence due to a material breach by Executive of Executive’s duties under this
Agreement, and in consideration for Executive’s execution and acceptance of and
adherence to this Agreement and Executive’s further execution and delivery of a
Release of Claims in the form of Attachment 1 hereto on a date that is at least
six months after the Transition Commencement Date, Cadence will provide to
Executive the following termination payments and benefits to which Executive
would not otherwise be entitled, in each case, so long as the revocation period
of the Release of Claims (as defined in that document) has expired prior to the
date of payment:
          i. a lump-sum payment of three million dollars ($3,000,000), less
applicable tax deductions and withholdings; payable on the thirtieth (30th) day
following the date that is six months after the Transition Commencement Date
(the “Initial Payment Date”); and

4



--------------------------------------------------------------------------------



 



          ii. commencing on the first payroll date coincident with or following
the Initial Payment Date and continuing on each payroll date thereafter until
the Transition Termination Date, one million dollars ($1,000,000), less
applicable tax deductions and withholdings, payable in equal pro rata
installments on each such payroll date, provided that the final payment shall be
contingent upon Executive’s further execution and delivery of an effective
Release of Claims in the form of Attachment 2 to this Agreement and the
expiration of the revocation period of the Release of Claims (as defined in that
document); provided, further, that the Company shall have no further obligation
to make any monthly installments after the Transition Termination Date should
such date occur pursuant to paragraph 2(a) or 2(b) hereof, and provided,
further, if the Transition Termination Date should occur pursuant to paragraph
2(b) hereof, Executive shall promptly refund to the Company any and all amounts
theretofore paid to Executive pursuant to paragraphs 5(a)(i) and 5(a)(ii)
hereof, with interest on any such amounts of eight percent per annum, compounded
monthly.
     b. Notwithstanding anything in this Agreement to the contrary, Section 9.16
of the Employment Agreement is hereby incorporated by reference in its entirety.
     6. CHANGE IN CONTROL. If this Agreement is executed by Executive in
connection with his termination without Cause (as defined in the Employment
Agreement) or Constructive Termination (as defined in the Employment Agreement)
occurring within thirteen (13) months following a Change in Control (as defined
in the Employment Agreement) or if a Change in Control occurs within three
months (3) following his termination without Cause or Constructive Termination,
in which case the Company shall promptly notify Executive of the occurrence of
such Change in Control, then:
     a. The amount of vesting acceleration set forth in Section 4.5(a)(3) of the
Employment Agreement shall apply in lieu of the amount of vesting acceleration
set forth in paragraph 4(b) of this Agreement; and
     b. The amount of cash set forth in Sections 4.5(a)(1) and 4.5(a)(2) of the
Employment Agreement shall apply in lieu of the amounts set forth, respectively,
in paragraphs 5(a)(i) and 5(a )(ii) of this Agreement.
For the avoidance of doubt, if this Agreement has already been executed by
Executive and Cadence and within three (3) months following the Transition
Commencement Date a Change in Control occurs (a “Post-Termination Timely Change
in Control”), then paragraphs 6(a) and 6(b) of this Agreement shall take effect
immediately upon the effectiveness of the Post-Termination Timely Change in
Control.
     7. GENERAL RELEASE OF CLAIMS.
     a. Executive hereby irrevocably, fully and finally releases Cadence, its
parent, subsidiaries, affiliates, directors, officers, agents and employees
(“Releasees”) from all causes of action, claims, suits, demands or other
obligations or liabilities, whether known or unknown, suspected or unsuspected,
that Executive ever had or now has as of the time that Executive signs this
Agreement which relate to his hiring, his employment with the Company, the
termination of his employment with the Company and claims asserted in
shareholder derivative actions or

5



--------------------------------------------------------------------------------



 



shareholder class actions against the Company and its officers and Board of
Directors, to the extent those derivative or class actions relate to the period
during which Executive served as CEO. The claims released include, but are not
limited to, any claims arising from or related to Executive’s employment with
Cadence, such as claims arising under (as amended) Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1974, the Americans with Disabilities Act, the Equal Pay Act, the Fair
Labor Standards Act, the California Fair Employment and Housing Act, the
California Labor Code. the Employee Retirement Income Security Act of 1974
(except for any vested right Executive has to benefits under an ERISA plan), the
state and federal Worker Adjustment and Retraining Notification Act, and the
California Business and Professions Code; any other local, state. federal, or
foreign law governing employment; and the common law of contract and tort. In no
event, however, shall any claims, causes of action, suits, demands or other
obligations or liabilities be released pursuant to the foregoing if and to the
extent they relate to:
               i. any amounts or benefits to which Executive is or becomes
entitled pursuant to the provisions of this Agreement (including, without
limitation, paragraphs 1, 4, 5 and 6 hereof) or pursuant to the provisions
designated in Section 9.9 of the Employment Agreement to survive the termination
of Executive’s full-time employment as CEO;
               ii. claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds;
               iii. claims related to Executive’s COBRA rights;
               iv. any rights that Executive has or may have to be indemnified
by the Company pursuant to any contract, statute or common law principle; and
               v. any other rights or claims that Executive has or may have that
cannot, as a matter of law, be waived.
     b. Executive represents and warrants that he has not filed any claim,
charge or complaint against any of the Releasees.
     c. Executive acknowledges that the payments provided in this Agreement
constitute adequate consideration for the release set forth in this paragraph 7.
     d. Executive intends that this release of claims cover all claims subject
to this release, whether or not known to Executive. Executive further recognizes
the risk that, subsequent to the execution of this Agreement, Executive may
incur loss, damage or injury which Executive attributes to the claims
encompassed by this release. Executive expressly assumes this risk by signing
this Agreement and voluntarily and specifically waives any rights conferred by
California Civil Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

6



--------------------------------------------------------------------------------



 



     e. Executive represents and warrants that there has been no assignment or
other transfer of any interest in any claim by Executive that is covered by this
release.
     8. REVIEW OF AGREEMENT; REVOCATION OF ACCEPTANCE. Executive has been given
at least 21 days in which to review and consider this Agreement, although
Executive is free to accept this Agreement at any time within that 21-day
period. Executive is advised to consult with an attorney about the Agreement. If
Executive accepts this Agreement, Executive will have an additional 7 days from
the date that Executive signs this Agreement to revoke that acceptance, which
Executive may effect by means of a written notice sent to both the General
Counsel and the Senior Vice President of Human Resources of Cadence. If this
7-day period expires without a timely revocation, this Agreement will become
final and effective on the eighth day following the date of Executive’s
signature, which eighth day will be the “Effective Date” of this Agreement.
     9 ARBITRATION. Except as expressly set forth in paragraph 3(g) hereof, all
claims, disputes, questions, or controversies arising out of or relating to this
Agreement, including without limitation the construction or application of any
of the terms, provisions, or conditions of this Agreement, will be resolved
exclusively in final and binding arbitration in accordance with the Arbitration
Rules and Procedures, or successor rules then in effect, of .Judicial
Arbitration & Mediation Services, Inc. (“JAMS”). The arbitration will be held in
the San Jose, California, metropolitan area, and will be conducted and
administered by JAMS, or in the event JAMS does not then conduct arbitration
proceedings, a similarly reputable arbitration administrator. Executive and
Cadence will select a mutually acceptable, neutral arbitrator from among the
JAMS panel of arbitrators. Except as provided by this Agreement, the Federal
Arbitration Act will govern the administration of the arbitration proceedings.
The arbitrator will apply the substantive law (and the law of remedies, if
applicable) of the State of California, or federal law, if California law is
preempted, and the arbitrator is without jurisdiction to apply any different
substantive law. Executive and Cadence will each be allowed to engage in
adequate discovery, the scope of which will be determined by the arbitrator
consistent with the nature of the claim( s] in dispute. The arbitrator will have
the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and will apply the standards governing such motions under
the Federal Rules of Civil Procedure. The arbitrator will render a written award
and supporting opinion that will set forth the arbitrator’s findings of fact and
conclusions of law. Judgment upon the award may be entered in any court of
competent jurisdiction. Cadence will pay the arbitrator’s fees, as well as all
administrative fees, associated with the arbitration. Each party will be
responsible for paying its own attorneys’ fees and costs (including expert
witness fees and costs, if any), except as provided in paragraph 13 hereof.
     10. NO ADMISSION OF LIABILITY. Nothing in this Agreement will constitute or
be construed in any way as an admission of any liability or wrongdoing
whatsoever by Cadence or Executive.
     11. INTEGRATED AGREEMENT. This Agreement, together with the provisions
designated in Section 9.9 of the Employment Agreement to survive the termination
of Executive’s full-time employment as CEO, is intended by the parties to be a
complete and final expression of their rights and duties respecting the subject
matter of this Agreement. Except as expressly provided herein, nothing in this
Agreement is intended to negate Executive’s

7



--------------------------------------------------------------------------------



 



agreement to abide by Cadence’s policies while serving as a Cadence employee,
including but not limited to Cadence’s Employee Handbook, Sexual Harassment
Policy and Code of Business Conduct, or Executive’s continuing obligations under
Executive’s Employee Proprietary Information and Inventions Agreement, or any
other agreement governing the disclosure and/or use of proprietary information,
which Executive signed while working with Cadence or its predecessors; nor to
waive any of Executive’s obligations under state and federal trade secret laws.
     12. FULL SATISFACTION OF COMPENSATION OBLIGATIONS; ADEQUATE CONSIDERATION.
Executive agrees that the payments and benefits provided herein, together with
any payments or benefits to which Executive is or may become entitled pursuant
to the provisions of the Employment Agreement that survive the termination of
Executive’s full-time employment as CEO pursuant to Section 9.9 of the
Employment Agreement, are in full satisfaction of all obligations of Cadence to
Executive arising out of or in connection with Executive’s employment through
the Transition Termination Date, including, without limitation, all
compensation, salary, bonuses, reimbursement of expenses, and benefits.
     13. ATTORNEYS’ FEES. In the event of any dispute, controversy, claim,
litigation or arbitration arising out of or concerning Executive’s employment by
Cadence or the termination of Executive’s employment or this Agreement, the
prevailing party on the preponderance of the issues resolved in any such
dispute, controversy, claim, litigation or arbitration shall be entitled to
reasonable attorneys’ fees (excluding expert fees and costs).
     14. TAXES AND OTHER WITHHOLDINGS. Notwithstanding any other provision of
this Agreement, the Company may withhold from amounts payable hereunder all
federal, state, local and foreign taxes and other amounts that are required to
be withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether
Executive has been paid amounts to which he is entitled.
     15. WAIVER. Neither party shall, by mere lapse of time, without giving
notice or taking other action hereunder, be deemed to have waived any breach by
the other party of any of the provisions of this Agreement. Further, the waiver
by either party of a particular breach of this Agreement by the other shall
neither be construed as, nor constitute, a continuing waiver of such breach or
of other breaches of the same or any other provision of this Agreement.
     16. MODIFICATION. This Agreement may not be modified unless such
modification is embodied in writing, signed by the party against whom the
modification is to be enforced, provided however that any amendment to this
Agreement that constitutes a subsequent deferral of deferred compensation under
Section 409A shall be done in a manner that conforms with the requirements of
such statute, and payment of amounts constituting deferred compensation payable
hereunder may be accelerated only in accordance with Treas. Reg §1.409A-3(j)(4).
     17. ASSIGNMENT AND SUCCESSORS. Cadence shall have the right to assign its
rights and obligations under this Agreement to an entity that, directly or
indirectly, acquires all or substantially all of the assets of Cadence. The
rights and obligations of Cadence under this

8



--------------------------------------------------------------------------------



 



Agreement shall inure to the benefit and shall be binding upon the successors
and assigns of Cadence. Executive shall not have any right to assign his
obligations under this Agreement and shall only be entitled to assign his rights
under this Agreement upon his death, solely to the extent permitted by this
Agreement, or as otherwise agreed to by Cadence.
     18. SEVERABILITY. In the event that any part of this Agreement is found to
be void or unenforceable, all other provisions of the Agreement will remain in
full force and effect.
     19. GOVERNING LAW. This Agreement will be governed and enforced in
accordance with the laws of the State of California, without regard to its
conflict of laws principles
EXECUTION OF AGREEMENT
     The parties execute this Agreement to evidence their acceptance of it.

                Dated: October 14, 2008  /s/ Michael J. Fister       Michael J.
Fister   

          Dated: October 14, 2008  CADENCE DESIGN SYSTEMS, INC.
      By:   /s/ James J. Cowie         James J. Cowie        Sr. Vice President
& General Counsel   

9



--------------------------------------------------------------------------------



 



         

ATTACHMENT 1
RELEASE OF CLAIMS
          1. For valuable consideration, I irrevocably, fully and finally
release Cadence, its parent, subsidiaries, affiliates, directors, officers,
agents and employees (“Releasees”) from all causes of action, claims, suits,
demands or other obligations or liabilities, whether known or unknown, suspected
or unsuspected, that I ever had or now have as of the time that I sign this
Agreement which relate to my hiring, my employment with the Company, the
termination of my employment with the Company and claims asserted in shareholder
derivative actions or shareholder class actions against the Company and its
officers and Board of Directors, to the extent those derivative or class actions
relate to the period during my employment with the Company. The claims released
include, but are not limited to, any claims arising from or related to
Executive’s employment with Cadence, such as claims arising under (as amended)
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1974, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income
Security Act of 1974 (except for any vested right Executive has to benefits
under an ERISA plan), the state and federal Worker Adjustment and Retraining
Notification Act, and the California Business and Professions Code; any other
local, state, federal, or foreign law governing employment; and the common law
of contract and tort. This Release is not intended to, and does not, encompass
any right to compensation or benefits that I have under my Executive Transition
and Release Agreement with Cadence. In no event, however, shall any claims,
causes of action, suits, demands or other obligations or liabilities be released
pursuant to the foregoing if and to the extent they relate to:
               i. any amounts or benefits to which I am or become entitled to
pursuant to the provisions of this Agreement or pursuant to the provisions
designated in Section 9.9 of the Employment Agreement to survive the termination
of my full-time employment;
               ii. claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds;
               iii. claims related to my COBRA rights;
               iv. any rights that I have or may have to be indemnified by
Cadence pursuant to any contract, statute, or common law principle; and
               v. any other rights or claims that I have or may have that
cannot, as a matter of law, be waived.
          2. I intend that this Release cover all claims, whether or not known
to me. I further recognize the risk that, subsequent to the execution of this
Agreement, I may incur loss, damage or injury which I attribute to the claims
encompassed by this Release. I expressly assume this risk by signing this
Release and voluntarily and specifically waive any rights conferred by
California Civil Code section 1542 which provides as follows:

10



--------------------------------------------------------------------------------



 



A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor
          3. I represent and warrant that there has been no assignment or other
transfer of any interest in any claim by me that is covered by this Release.
          4. I acknowledge that Cadence has given me 21 days in which to
consider this Release and advised me to consult an attorney about it. I further
acknowledge that once I execute this Release, I will have an additional 7 days
in which to revoke my acceptance of this Release by means of a written notice of
revocation given to the General Counsel and the executive overseeing Human
Resources. This Release will not be final and effective until the expiration of
this revocation period.

                 
Dated:
               
 
 
 
     
 
Print Name      
 
               
 
               
 
          Sign Name    

11



--------------------------------------------------------------------------------



 



ATTACHMENT 2
RELEASE OF CLAIMS
          1. For valuable consideration, I irrevocably, fully and finally
release Cadence, its parent, subsidiaries, affiliates, directors, officers,
agents and employees (“Releasees-) from all causes of action, claims, suits,
demands or other obligations or liabilities, whether known or unknown, suspected
or unsuspected, that I ever had or now have as of the time that I sign this
Agreement which relate to my hiring, my employment with the Company, the
termination of my employment with the Company and claims asserted in shareholder
derivative actions or shareholder class actions against the Company and its
officers and Board of Directors, to the extent those derivative or class actions
relate to the period during my employment with the Company The claims released
include, but are not limited to, any claims arising from or related to
Executive’s employment with Cadence, such as claims arising under (as amended)
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1974, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income
Security Act of 1974 (except for any vested right Executive has to benefits
under an ERISA plan), the state and federal Worker Adjustment and Retraining
Notification Act, and the California Business and Professions Code; any other
local, state, federal, or foreign law governing employment; and the common law
of contract and tort. This Release is not intended to, and does not, encompass
any right to compensation or benefits that I have under my Executive Transition
and Release Agreement with Cadence. In no event, however, shall any claims,
causes of action, suits, demands or other obligations or liabilities be released
pursuant to the foregoing if and to the extent they relate to:
               i. any amounts or benefits to which I am or become entitled to
pursuant to the provisions of this Agreement or pursuant to the provisions
designated in Section 9.9 of the Employment Agreement to survive the termination
of my full-time employment;
               ii. claims for workers’ compensation benefits under any of the
Company’s coworkers’ compensation insurance policies or funds;
               iii. claims related to my COBRA rights;
               iv. any rights that I have or may have to be indemnified by
Cadence pursuant to any contract, statute, or common law principle; and
               v. any other rights or claims that I have or may have that
cannot, as a matter of law be waived.
          2. I intend that this Release cover all claims, whether or not known
to me. I further recognize the risk that, subsequent to the execution of this
Agreement, I may incur loss, damage or injury which I attribute to the claims
encompassed by this Release. I expressly assume this risk by signing this
Release and voluntarily and specifically waive any rights conferred by
California Civil Code section 1542 which provides as follows:

12



--------------------------------------------------------------------------------



 



A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
     3. I represent and warrant that there has been no assignment or other
transfer of any interest in any claim by me that is covered by this Release.
     4. I acknowledge that Cadence has given me 21 days in which to consider
this Release and advised me to consult an attorney about it. I further
acknowledge that once I execute this Release, I will have an additional 7 days
in which to revoke my acceptance of this Release by means of a written notice of
revocation given to the General Counsel and the executive overseeing Human
Resources. This Release will not be final and effective until the expiration of
this revocation period.

                 
Dated:
               
 
 
 
     
 
Print Name      
 
               
 
               
 
          Sign Name    

13